Exhibit 10.2
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT is effective as of June 1, 2010 (the “Effective
Date”) between MEDIMMUNE, LLC., a limited liability corporation organized and
existing under the laws of Delaware (“MEDIMMUNE”) and CORNERSTONE THERAPEUTICS
INC., a corporation organized and existing under the laws of Delaware (“CTI”).
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:
     As of the Effective Date, CTI and MEDIMMUNE hereby terminate the Exclusive
License and Collaboration Agreement effective as of July 30, 2003 by and between
MEDIMMUNE and CTI, and any amendments made thereto, and the rights and licenses
granted thereunder and any and all rights and obligations thereunder, including
those incurred prior to, as of or subsequent to the Effective Date, and no
rights or obligations of the Exclusive License and Collaboration Agreement will
survive such termination, including but not limited to the obligations of
Section 10.4 of the Exclusive License and Collaboration Agreement
notwithstanding anything in the Exclusive License and Collaboration Agreement to
the contrary
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date(s) set forth below.

            MEDIMMUNE, LLC.    Cornerstone Therapeutics Inc.    BY:  /s/ Sun
Park    BY:  /s/ Andrew Powell     
TITLE: VP, Business Development
    TITLE: Secretary  
DATE: 6/21/10
    DATE: 6/29/10

 